Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 1 of 8 Page ID #:4257



    1   Michael D. Resnick (SBN 245215)
        mresnick@clrattorney.com
    2   Neil Gieleghem (SBN 107389)
        ng@clrattorney.com
    3   CONSUMER LEGAL REMEDIES, APC
        153 ½ North Arnaz Drive
    4   Beverly Hills, CA 90211
        Telephone: (310) 213-1398
    5   Facsimile: (213) 210-2196
    6   Attorneys for Plaintiffs
        MARY CANNON & CHRISTI BROWN
    7

    8                       UNITED STATES DISTRICT COURT
    9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
        IN RE: FORD MOTOR CO. DPS6            Case No. 2:18-ML-02814 AB (FFMx)
   11   POWERSHIFT TRANSMISSION
        PRODUCTS LIABILITY                    Assigned to: Hon. André Birotte, Jr.
   12   LITIGATION                            Courtroom 7B
   13   THIS DOCUMENT RELATES ONLY            Magistrate Fredrick F. Mumm
        TO:                                   Courtroom 580
   14
        MARY CANNON V. FORD MOTOR
   15   COMPANY, ET AL., No. 2:18-cv-04817-   CLR    PLAINTIFFS     MARY
        AB-FFM                                CANNON & CHRISTI BROWN’S
   16                                         JOINT   APPLICATION    FOR
        CHRISTI BROWN V. FORD MOTOR           LEAVE TO FILE UNDER SEAL
   17   COMPANY, ET AL., No. 2:18-cv-04190
                                              [Filed concurrently with: Declaration of
   18                                         Michael D. Resnick; Unredacted Version of
                                              Documents Proposed to be Filed Under Seal;
   19                                         and [Proposed] Order re Application for
                                              Leave to File Under Seal]
   20
                                              HEARING DATE: March 6, 2019
   21                                         Time:         9:30 a.m.
                                              Courtroom:    7B
   22

   23

   24

   25

   26

   27

   28

        CLR PLAINTIFFS MARY CANNON & CHRISTI BROWN’S JOINT APPLICATION FOR
                             LEAVE TO FILE UNDER SEAL
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 2 of 8 Page ID #:4258



    1              TO THIS HONORABLE COURT, AND TO ALL PARTIES AND
    2
        COUNSEL OF RECORD:
    3

    4              Plaintiffs Mary Cannon and Christi Brown, who are represented by Consumer

    5 Legal Remedies, APC (collectively the “CLR Plaintiffs”), hereby jointly move this

    6
        Court, pursuant to Federal Rule of Civil Procedure 26(c), Civil Local Rule 79-5.2.2(b)
    7

    8 and paragraph 19 of the Amended Protective Order – Confidential Designation Only

    9 (Dkt. No. 24) (“Protective Order”), for an Order permitting the CLR Plaintiffs to file
   10
        Exhibits 1-73 (the “Exhibits”) to the CLR Plaintiffs’ soon-to-be filed (on January 28,
   11

   12 2019) Opposition To Defendant Ford Motor Company’s Motions For Judgment On

   13 The Pleadings Pursuant To Fed. R. Civ. P. 12(C) (DKT # 161).

   14
                   Exhibits 1-72 to the CLR Plaintiffs’ Opposition are internal documentation
   15

   16 produced by Ford in discovery in this MDL 2814 proceeding, pursuant to the

   17 Protective Order. These Exhibits are relevant to, and evidence, the Issue Categories

   18
        raised by Ford’s pending Motions for Judgment on the Pleadings against these CLR
   19

   20 Plaintiffs.
                  1


   21              As detailed in the accompany Declaration of Michael D. Resnick, these Issue
   22
        Categories are:
   23

   24                   The existence of various defects in the DPS6 PowerShift transmission at
   25

   26
        1
            .   Exhibit 73 is the meet-and-confer documentation between the parties prefatory to
   27 the filing of this Application. As this meet-and-confer documentation references the

   28 contents of the Exhibits, Plaintiffs are filing it under seal as well.
                                                   1
        CLR PLAINTIFFS MARY CANNON & CHRISTI BROWN’S JOINT APPLICATION FOR
                                   LEAVE TO FILE UNDER SEAL
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 3 of 8 Page ID #:4259



    1 issue in this proceeding (the “Defects”),

    2
                     Ford’s knowledge of the Defects,
    3

    4                Ford’s attempts to repair the Defects,

    5                Whether the Defects posed safety issues and/or concerns for consumers
    6
        and third parties,
    7

    8                Ford’s inability to repair the Defects to conform Defects to applicable

    9 warranties, and
   10
                     Ford’s fraudulent concealment of these matters from consumers, the
   11

   12 general public, and state and federal regulatory agencies, including but not limited to

   13 the National Highway Traffic Safety Administration (“NHTSA”).

   14
                Again, all these Issue Categories are raised by, and relevant to, Ford’s Motions
   15

   16 For Judgment On The Pleadings; and are necessary to Plaintiffs’ Opposition to said

   17 Motions and for a full and fair adjudication of the issues raised given the manner in

   18
        which Ford chose to present such Motions.
   19

   20           As documented in Exhibit 73 to this Application, the CLR Plaintiffs have meet
   21 and conferred extensively with counsel for Defendant Ford regarding their intent to

   22
        seek leave to file the Exhibits under seal. Despite this extensive meet-and-confer
   23

   24 effort, Ford does not agree that a single one of the Exhibits need not be filed under

   25 seal, or that any portion of the Exhibits can be redacted so as to avoid filing under

   26
        seal.
   27

   28           Accordingly, the CLR Plaintiffs respectfully request that the Exhibits be filed
                                           2
          CLR PLAINTIFFS MARY CANNON & CHRISTI BROWN’S JOINT APPLICATION FOR
                               LEAVE TO FILE UNDER SEAL
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 4 of 8 Page ID #:4260



    1 under seal in their entirety because (1) Ford does not agree to redact any portion of

    2
        the Exhibits, and (2) the Exhibits are documents that Ford has designated
    3

    4 “Confidential” pursuant to the Protective Order.

    5         Accordingly, the CLR Plaintiffs respectfully submit this Application for an
    6
        Order permitting them to file under seal Exhibits 1-72 to the Opposition.
    7

    8         A proposed Order is attached hereto.

    9 DATED: January 25, 2019                    CONSUMER LEGAL REMEDIES, APC
   10

   11                                                  /s/ Michael D. Resnick
                                                 Michael D. Resnick
   12                                            Neil Gieleghem
                                                 Attorneys for Plaintiffs
   13                                            MARY CANNON & CHRISTI BROWN
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                           3
          CLR PLAINTIFFS MARY CANNON & CHRISTI BROWN’S JOINT APPLICATION FOR
                               LEAVE TO FILE UNDER SEAL
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 5 of 8 Page ID #:4261



    1               ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
    2         I, Michael D. Resnick, am the ECF User whose identification and password are being
    3 used to file this document. In compliance with Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest

    4 that all signatories have concurred in this filing.

    5         Executed on January 25, 2019.
    6                                                       By: /s/ Michael D. Resnick
    7
                                                                  Michael D. Resnick
    8

    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                          4
         CLR PLAINTIFFS MARY CANNON & CHRISTI BROWN’S JOINT APPLICATION FOR
                              LEAVE TO FILE UNDER SEAL
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 6 of 8 Page ID #:4262



    1                                           PROOF OF SERVICE
    2

    3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

    4 At the time of service, I was over 18 years of age and not a party to this action. I am employed
        in the County of Los Angeles, State of California. My business address is153 ½ North Arnaz
    5 Drive, Beverly Hills, CA 90211.

    6                On January 25, 2019, I served true copies of the following document(s) described as
    7          CLR PLAINTIFFS MARY CANNON & CHRISTI BROWN’S JOINT
                    APPLICATION FOR LEAVE TO FILE UNDER SEAL
    8

    9 on the interested parties in this action as follows:
   10                                             SERVICE LIST
   11
                                                    MDL #2814
                                        Case No. 2:18-ML-02814 AB (FFMx)
   12

   13 Paul R. Kiesel, State Bar No. 119854

   14 kiesel@kiesel.law
        Jeffrey A. Koncius, State Bar No. 189803
   15 koncius@kiesel.law

   16 Nicole Ramirez, State Bar No. 279017
        ramirez@kiesel.law
   17 KIESEL LAW LLP

   18 8648 Wilshire Boulevard
      Beverly Hills, California 90211-2910
   19 Tel:  310-854-4444
   20 Fax: 310-854-0812
      Lead/Liaison Counsel for Plaintiffs
   21

   22 Steve Mikhov, State Bar No. 224676
        stevenm@knightlaw.com
   23 Russell Higgins, State Bar No. 226124

   24 russellh@knightlaw.com
        KNIGHT LAW GROUP LLP
   25 1801 Century Park East, Suite 2300

   26 Los Angeles, CA 90067
        Tel: 310-552-4444
   27 Fax: 310-552-7973

   28 Attorneys for Knight Law Group Plaintiffs
        00459012-1

                                                  PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 7 of 8 Page ID #:4263



    1 Payam Shahian, State Bar No. 228406

    2
        pshahian@slpattorney.com
        Rowena Santos, State Bar No. 210185
    3   rsantos@slapattorney.com
    4   STRATEGIC LEGAL PRACTICES, APC
        1840 Century Park East, Suite 430
    5   Los Angeles, CA 90067
    6   Tel: 310-929-4900
        Fax: 310-943-3838
    7   Attorneys for SLP Plaintiffs
    8
        Stephen H. Dye, State Bar No. 104385
    9 sdye@schnader.com
   10 Richard J. May, State Bar No. 234684
        rmay@schnader.com
   11 SCHNADER HARRISON SEGAL & LEWIS LLP

   12 650 California Street, 19th Floor
        San Francisco, CA 94108-2736
   13 Tel: 415-365-6700

   14 Fax: 415-364-6785
        Attorneys for Ford Motor Company
   15

   16 H. Paul Efstratis, Esq., State Bar No. 242373
        Paul.efstratis@leclairryan.com
   17 Kristina O. Lambert, Esq., State Bar No. 290403

   18 kristina.lambert@leclairryan.com
        Taylor F. Sullivan, Esq., State Bar No. 297014
   19 Taylor.sullivan@leclairryan.com

   20 LECLAIRRYAN, LLP
        44 Montgomery Street Suite 3100
   21 San Francisco, CA 94104

   22 TELEPHONE: 415.391.7111
        FAX: 415.391.8766
   23 Attorneys for Defendant Ford Motor Company

   24
        John M. Thomas, State Bar No. 266842
   25 jthomas@dykema.com

   26 DYKEMA GOSSETT PLLC
        2723 South State Street, Suite 400
   27 Ann Arbor, MI 48104

   28 Tel:           734-214-7613
        00459012-1
                                                      1
                                             PROOF OF SERVICE
Case 2:18-ml-02814-AB-FFM Document 179 Filed 01/25/19 Page 8 of 8 Page ID #:4264



    1 Fax:  734-214-7696
    2
      Attorneys for Ford Motor Company in MDL #2814 Cases

    3 Amir Nassihi, State Bar No. 235936

    4 anassihi@shb.com
        SHOOK HARDY BACON
    5 One Montgomery, Suite 2700

    6 San Francisco, CA 94104-4505
        Tel:415-544-1900
    7 Fax:  415-391-0281
    8 Attorneys for Ford Motor Company in MDL #2814 Cases

    9 Spencer P. Hugret, State Bar No. 240424
   10 shugret@gordonrees.com
        Molly J. Mrowka (SBN 190133)
   11 mmrowka@grsm.com

   12 GORDON REES SCULLY MANSUKHANI LLP
        Embarcadero Center West
   13 275 Batter Street, Suite 2000

   14 San Francisco, CA 94111
        Tel:415-986-5900
   15 Fax:  415-986-8054
   16 Attorneys for Ford Motor Company in MDL #2814 Cases

   17 [X]      (BY E-FILE) The above document was served on the interested party named above by
        electronic means via E-file.
   18
        []           (BY MAIL) The envelope was mailed with postage thereon fully prepaid. As follows:
   19 I am "readily familiar" with this office's practice of collecting and processing correspondence
        for mailing. Under that practice it would be deposited with U.S. Postal Service on that same
   20 day with postage thereon fully prepaid at Los Angeles, California in the ordinary course of
        business. I am aware that on motion of the party served, service is presumed invalid if postal
   21 cancellation date or postage meter date is more than one day after date of deposit for mailing
        in affidavit.
   22
        []           (BY PERSONAL SERVICE) I caused to be delivered such envelope by hand to the
   23 addressee.

   24 [X] (FEDERAL] I declare that I am a member of the Bar of this Court.

   25                Executed on January 25, 2019, at Los Angeles, CA.
   26

   27                                                 /s/ Michael D. Resnick
   28
        00459012-1
                                                         2
                                                 PROOF OF SERVICE
